USCA4 Appeal: 21-1447      Doc: 15         Filed: 11/02/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1447


        JEANNE MCCORMACK,

                            Plaintiff - Appellant,

                     v.

        BLUE RIDGE BEHAVIORAL HEALTHCARE, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Glen E. Conrad, Senior District Judge. (7:18-cv-00457-GEC)


        Submitted: September 1, 2022                                 Decided: November 2, 2022


        Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Thomas E. Strelka, STRELKA EMPLOYMENT LAW, Roanoke, Virginia,
        for Appellant. Jim H. Guynn, Jr., GUYNN WADDELL CARROLL & LOCKABY, P.C.
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1447     Doc: 15        Filed: 11/02/2022   Pg: 2 of 2




        PER CURIAM:

              Jeanne McCormack appeals the district court’s order granting summary judgment

        in favor of Blue Ridge Behavioral Healthcare, Inc., on her claims under the Family and

        Medical Leave Act, 29 U.S.C. §§ 2601 to 2654, and the Americans with Disabilities Act,

        42 U.S.C. §§ 12101 to 12213. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. McCormack v. Blue

        Ridge Behavioral Healthcare, Inc., No. 7:18-cv-00457-GEC (W.D. Va. Mar. 3, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  2